                 Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 1 of 9




  1   Hunter H. Hoestenbach (SBN: 249130)
      HOESTENBACH LAW
  2
      550 W. B St. Fl. 4
  3   San Diego, CA 92101-3537
      Tel: 619.940.4868 / Fax: 619.363.4631
  4
      E-mail: Hunter@HoestenbachLaw.com
  5
      Attorneys for Plaintiff
  6
      Robert Talavera
  7
  8                         UNITED STATES DISTRICT COURT
  9                       NORTHERN DISTRICT OF CALIFORNIA
 10   ROBERT TALAVERA,                          Case# 4:20-cv-07822
 11
                          Plaintiff,            COMPLAINT
 12                                             [15 U.S.C. §§ 1692 – 1692p]
            v.
 13
                                                Judge:     Hon.
 14   STEVEN A. BOOSKA dba LAW                  Ct.:
      OFFICE OF STEVEN A. BOOSKA;
 15
      GRASSY SPRAIN GROUP, INC.; and            Location: U.S. Courthouse
 16   DOES 1-10, Inclusive,
 17
                          Defendant.
 18
 19         Plaintiff ROBERT TALAVERA, based upon information and belief and
 20   investigation of counsel, except for those allegations which pertain to the named
 21   Plaintiff or her attorney(s) (which are alleged on personal knowledge), files this
 22   Complaint and makes the following allegations:
 23                                    INTRODUCTION
 24         1.      Plaintiff brings this action against defendants STEVEN A. BOOSKA
 25   dba LAW OFFICE OF STEVEN A. BOOSKA; GRASSY SPRAIN GROUP, INC.
 26   and DOES 1-10, Inclusive for violations of the Fair Debt Collection Practices Act
HHH                                         -1-                   Case# 4:20-cv-07822
                                          Complaint
                 Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 2 of 9




  1   (“FDCPA”), 15 U.S.C. §§ 1692 – 1692p, which was enacted to prohibit the types of
  2   unfair and deceptive debt collection practices that lie at the heart of this matter.
  3                                         PARTIES
  4         2.      Plaintiff ROBERT TALAVERA is a citizen of the State of California
  5   and resides in Wilmington, Los Angeles County, CA.
  6         3.      Upon information and belief, defendant STEVEN A. BOOSKA dba
  7   LAW OFFICE OF STEVEN A. BOOSKA is a sole proprietor with his principal
  8   place of business located at 1141 Harbor Bay Pkwy. Ste. 206, Alameda, Alameda
  9   County, CA 94502, where he may be served with process.
 10         4.      Upon information and belief, defendant GRASSY SPRAIN GROUP,
 11   INC. (“GSG”) is a corporation organized under the laws of the state of Florida with
 12   its principal place of business located at 1001 Yamato Rd. Ste. 308, Boca Raton,
 13   Palm Beach County, FL 33431-4403. GSG may be served with process by and
 14   through its registered agent, CSC – Lawyers Incorporating Service, located at 2710
 15   Gateway Oaks Dr. Ste. 150N, Sacramento, CA 95833.
 16         5.      Defendant DOE is an unknown individual or business entity engaged
 17   in the business of collecting defaulted consumer debt in this state. The true name of
 18   Defendant DOE is unknown to Plaintiff at this time and Plaintiff therefore sues said
 19   Defendant by such fictitious name. Plaintiff is informed and believes, and thereon
 20   alleges, that at all relevant times, Defendant DOE was an individual, limited liability
 21   company, corporation or business entity of unknown form that has resided in, has
 22   done or is doing business in the state of California. Plaintiff will seek leave of the
 23   Court to replace the fictitious name of Defendant DOE with the true name when
 24   Plaintiff discovers it. Plaintiff is informed and believes, and thereon alleges, that
 25   Defendant DOE is a “debt collector” within the meaning of Civ. Code § 1788.2(c).
 26
HHH                                           -2-                     Case# 4:20-cv-07822
                                            Complaint
                  Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 3 of 9




  1   Plaintiff is informed and believes, and thereon alleges, that Defendant DOE is
  2   vicariously liable to Plaintiff for the acts of BOOSKA and GSG.
  3          6.      At all relevant times, each Defendant has committed acts, caused others
  4   to commit acts, ratified the commission of acts or permitted others to commit acts
  5   alleged herein and has made, caused, ratified or permitted others to make the untrue
  6   or misleading representations alleged herein.
  7          7.      Each reference herein to “Defendant,” “Defendants” or a specifically
  8   named Defendant refers to each of the DOE defendants sued under fictitious names.
  9   Each reference herein to any act of “Defendant,” “Defendants” or a specifically
 10   named defendant shall mean that each Defendant acted individually and jointly with
 11   the other Defendants. Unless otherwise indicated, the use of any Defendant’s name
 12   herein includes all agents, employees, officers, members, directors, heirs,
 13   successors, assigns, principles, trustees, sureties, subrogees, representatives, and
 14   insurers of that Defendant.
 15                                JURISDICTION & VENUE
 16          8.      Subject matter jurisdiction of this Court arises under 28 U.S.C. §§ 1331,
 17   1337 and 15 U.S.C. § 1692k(d). Supplemental jurisdiction exists for the state law
 18   claims, if any, pursuant to 28 U.S.C. § 1367. Declaratory relief is available pursuant
 19   to 28 U.S.C. §§ 2201, 2202. This action arises out of Defendants’ violations of the
 20   FDCPA, 15 U.S.C. § 1692, et. seq. While many of the violations are described
 21   below with specificity, this Complaint alleges violations of the statutes cited in their
 22   entirety.
 23          9.      Venue is this judicial district is proper pursuant to 28 U.S.C. §
 24   1391(b)(2) in that a substantial part of the events or omissions giving rise to the
 25   claim occurred in this judicial district. Venue is also proper in this judicial district
 26   pursuant to 15 U.S.C. § 1692k(d) in that Defendants transact business in this judicial
HHH                                            -3-                    Case# 4:20-cv-07822
                                             Complaint
                  Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 4 of 9




  1   district and the violations of the FDCPA complained of occurred in this judicial
  2   district.
  3                               FACTUAL ALLEGATIONS
  4          10.     September 28, 2015: Plaintiff, the borrower, allegedly entered into a
  5   closed-end credit agreement with Cross River Bank, the lender, for a total initial loan
  6   principal of $19,000.00. (Ex. 1 1:¶4). Cross River Bank, at the outset of the loan,
  7   withheld a nonrefundable Loan Origination Fee / Prepaid Finance Charge of $912.00
  8   from the loan proceeds, leaving an outstanding principal balance of $18,088.00. (Ex.
  9   1 1:¶4, 2:¶1). Per the terms of the loan agreement, interest, starting September 29,
 10   2015, was to accrue at 22.16% on the outstanding principal balance of $18,088.00.
 11   (Ex. 1 2:¶1). As explained below, GSG and BOOSKA would eventually attempt to
 12   unlawfully collect that Loan Origination Fee / Prepaid Finance Charge from Plaintiff
 13   a second time and would unlawfully attempt to collect interest on that Loan
 14   Origination Fee / Prepaid Finance Charge.
 15          11.     November 28, 2016: Plaintiff allegedly defaulted on the loan.
 16          13.     March 29, 2017: Plaintiff’s loan was allegedly charged off.
 17          14.     May 30, 2017: GSG allegedly purchased Plaintiff’s charged-off loan.
 18          15.     November 5, 2019: GSG, by and through its debt collection attorney
 19   BOOSKA, filed a debt collection lawsuit against Plaintiff in the Los Angeles
 20   Superior Court under Case# 19NWLC43464 to recover the unpaid balance of the
 21   loan. Defendants, not in conformity with the terms of the loan agreement, calculated
 22   the amount owed on the loan by amortizing 19.79% interest against an outstanding
 23   principal balance of $19,000.00. Defendants, in essence, added the already paid
 24   $912.00 Loan Origination Fee / Prepaid Finance Charge back into the outstanding
 25   principal balance and attempted to collect that Loan Origination Fee / Prepaid
 26   Finance Charge a second time with interest. Defendants’ inaccurate and misleading
HHH                                           -4-                    Case# 4:20-cv-07822
                                            Complaint
               Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 5 of 9




  1   calculation of the balance owed not only attempted to hold Plaintiff liable for the
  2   Loan Origination Fee / Prepaid Finance Charge a second time, but it also increased
  3   the total amount allegedly owed on the loan at the time of default by over $600.00.
  4          16.    New Jersey state law controlled the terms of the loan agreement
  5   allegedly entered by Plaintiff with Cross River Bank. (Ex. 1 2:¶13). In New Jersey,
  6   the interest rate is capped at 16% on written contracts for loans of money. N.J. Rev.
  7   Stat. § 31:1-1(a). In the event a higher interest rate is stated in the contract, New
  8   Jersey law holds that recovery of all interest is forfeited, and the creditor may only
  9   recover the amount of money actually lent. N.J. Rev. Stat. § 31:1-3. What’s more,
 10   all interest the borrower paid in excess of the legal rate must be deducted from the
 11   principal of the loan. Id. Defendants’ November 5, 2019 debt collection lawsuit
 12   unlawfully sought to collect a usurious 19.79% interest rate from the date of loan
 13   inception, September 29, 2015, through default, November 28, 2016. Defendants
 14   were never entitled to calculate this usurious interest into the debt balance because
 15   that interest exceeded 16%. Id. Defendants failed to deduct from the alleged
 16   principal owed the interest amounts Plaintiff had allegedly paid to the prior creditors
 17   in excess of the legal rate. Id.
 18          17.    The allegations stated in this paragraph are stated upon information and
 19   belief. New Jersey’s usury law applies to the interest sued for by Defendants because
 20   of the ephemeral relationship between the original lender, Cross River Bank, and the
 21   subject loan. That is, the real lender in interest was at all times Loan Depot, LLC,
 22   the loan servicer. Loan Depot, LLC is a non-bank contractual partner of Cross River
 23   Bank, and Loan Depot, LLC routinely engages in a rent-a-bank scheme with Cross
 24   River Bank to circumvent federal and state banking, lending and usury regulations.
 25   Loan Depot, LLC, at all times, advertises the loans, 100% handles the loan
 26   application and background check process, drafts and executes the loan agreements,
HHH                                           -5-                    Case# 4:20-cv-07822
                                            Complaint
                Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 6 of 9




  1   accepts the payments on the loans, communicates with the borrowers and directs the
  2   bank’s actions and decisions. Cross River Bank’s involvement is limited to nothing
  3   more than funding the loan when instructed to by Loan Depot, LLC. Upon funding
  4   the loans, as happened in this instance, Cross River Bank, by way of a standing
  5   agreement that predates the loans, immediately sells the loans to a Trust named
  6   JLDP.     Thereafter, barely a month later, JLDP, on November 13, 2015, sold
  7   Plaintiff’s alleged loan to Jefferies Asset Funding LLC. On that same day, Jefferies
  8   Asset Funding LLC sold Plaintiff’s alleged loan to Marketplace Loan Trust, Series
  9   2015-LD1. At all times, Loan Depot, LLC, who is believed to be the owner of
 10   Marketplace Loan Trust, remained the loan servicer and the real lender in interest.
 11   None of the purchasers and/or owners of Plaintiff’s alleged loan subsequent to Cross
 12   River Bank are state chartered banks, federally insured banks or otherwise exempt
 13   from New Jersey’s usury statutes. In short, there was no bank involvement in
 14   Plaintiff’s alleged loan and thus the interest rate charged on the loan violated New
 15   Jersey’s usury statutes.
 16           18.   As a result of Defendants’ conduct, Plaintiff has incurred attorney’s
 17   fees and costs defending the state court debt collection lawsuit.
 18           19.   As a result of Defendants’ conduct, Plaintiff has been caused to suffer
 19   anxiety and emotional distress.
 20                              FIRST CAUSE OF ACTION:
 21                              VIOLATION OF THE FDCPA
 22           20.   Plaintiff brings this first claim for relief against Defendants under the
 23   FDCPA, 15 U.S.C. §§ 1692, et. seq.
 24           21.   Plaintiff incorporates all preceding paragraphs in this Complaint as
 25   though fully set forth herein.
 26
HHH                                           -6-                    Case# 4:20-cv-07822
                                            Complaint
               Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 7 of 9




  1   A.    FDCPA Threshold Elements
  2         22.     Plaintiff allegedly incurred an obligation to repay a loan, the proceeds
  3   of which Plaintiff allegedly used for personal, family and/or household purposes.
  4   Plaintiff is therefore allegedly obligated to pay a “debt” as that term is defined by 15
  5   U.S.C. § 1692a(5).
  6         23.     Plaintiff is a natural person allegedly obligated to pay a debt to GSG.
  7   Plaintiff is thus a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).
  8         24.     GSG purchased Plaintiff’s debt after the debt had fallen into default and
  9   after it was charged off by the creditor. GSG thereafter hired BOOSKA to pursue
 10   debt collection litigation as necessary to collect the debt from Plaintiff. Defendants
 11   regularly collect or attempt to collect, directly or indirectly, debts asserted to be owed
 12   another. GSG, a high-volume debt buyer, uses the instrumentalities of interstate
 13   commerce and the mails in its business, the principal purpose of which is the
 14   collection of debts. Just on behalf of GSG alone, BOOSKA in the past year has
 15   attempted, upon information and belief, to collect more than fifty consumer debts.
 16   Defendants are thus “debt collectors” as that term is defined by 15 U.S.C.
 17   § 1692a(6).
 18   B.    FDCPA Violations
 19         25.     Attempting to Collect Amounts Not Owed: Not in conformity with the
 20   terms of the loan agreement that created the alleged debt, Defendants’ November 5,
 21   2019 debt collection lawsuit falsely and deceptively attempted to collect from
 22   Plaintiff a Prepaid Finance Charge for a second time plus interest on that Prepaid
 23   Finance Charge. Defendants’ November 5, 2019 debt collection lawsuit calculated
 24   the total outstanding balance of the loan based on terms that were not in conformity
 25   with the loan agreement and on terms that deceptively increased the amount
 26   allegedly owed on the debt. Further, Defendants have attempted to collect a usurious
HHH                                            -7-                     Case# 4:20-cv-07822
                                             Complaint
               Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 8 of 9




  1   interest on the loan. Defendants have thus violated the FDCPA with respect to
  2   section(s) –
  3                  1692d:       engaging in conduct the natural consequence of which is
  4                               to abuse the debtor in connection with the collection of a
  5                               debt;
  6                  1692e:       using false, deceptive and misleading representations in
  7                               connection with the collection of a debt;
  8                  1692e(2):    falsely representing the amount of the debt;
  9                  1692e(10): using false representations and deceptive means in an
 10                               attempt to collect a debt;
 11                  1692f:       using unfair and unconscionable means in an attempt to
 12                               collect a debt; and
 13                  1692f(1):    attempting to collect amounts not expressly authorized by
 14                               the loan agreement or permitted by law.
 15         26.      Defendants’ acts as described above were done knowingly and
 16   intentionally for the purpose of coercing Plaintiff to pay the debt.
 17         27.      As a result of Defendants’ violations of the FDCPA, Plaintiff has been
 18   caused to suffer anxiety and emotional distress, and has been caused to suffer other
 19   actual damages, including, without limitation, attorney’s fees incurred defending
 20   Defendants’ unlawful debt collection lawsuit.
 21         28.      As a result of Defendants’ violations of the FDCPA, Plaintiff is entitled
 22   to an award of statutory damages, actual damages, costs and reasonable attorney’s
 23   fees pursuant to 15 U.S.C. § 1692k.
 24
 25
 26
HHH                                            -8-                    Case# 4:20-cv-07822
                                             Complaint
                 Case 4:20-cv-07822-DMR Document 1 Filed 11/05/20 Page 9 of 9




  1                                REQUEST FOR RELIEF
  2         WHEREFORE, Plaintiff prays this Court:
  3         a)      Assume jurisdiction in this proceeding;
  4         b)      Declare that Defendants violated the FDCPA, including, without
  5                 limitation, 15 U.S.C. §§ 1692d, e, e(2), e(10), f and f(1);
  6         c)      Award Plaintiff actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
  7         d)      Award Plaintiff statutory damages in an amount not to exceed $1,000,
  8                 pursuant to 15 U.S.C. §§ 1692k(a)(2)(A);
  9         e)      Award Plaintiff the costs of this action together with reasonable
 10                 attorney’s fees pursuant to 15 U.S.C. § 1692k(a)(3); and
 11         f)      Award Plaintiff such other and further relief deemed proper and just.
 12                              DEMAND FOR JURY TRIAL
 13         PLEASE TAKE NOTICE that Plaintiff, ROBERT TALAVERA, hereby
 14   demands a trial by jury of all triable issues of fact in the above-referenced case.
 15
 16                                     Respectfully submitted,
 17   Date: November 5, 2020            HOESTENBACH LAW
 18                                     By: /s/ Hunter Hoestenbach
                                            Hunter H. Hoestenbach (SBN: 249130)
 19
                                            550 W. B St. Fl. 4
 20                                         San Diego, CA 92101-3537
                                            Tel: (619) 940-4868 / Fax: (619) 363-4631
 21
                                            E-mail: Hunter@HoestenbachLaw.com
 22
                                            ATTORNEY FOR PLAINTIFF
 23
 24
 25
 26
HHH                                           -9-                     Case# 4:20-cv-07822
                                            Complaint
